DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Arguments/Remarks (7/15/2021) amended claims 1, 11 and 20.
Examiner acknowledges applicant summary of interview conducted on 7/15/2021. 
Examiner acknowledges receipt of amended figure 6; however, applicant indicated an amended paragraph 51 of the specification, but an amendment was not received.  Examiner contacted applicant regarding this (see attached interview summary). 
Amended claims 1, 11 and 20 (as relates to scores) overcome prior rejections under 35 USC 112, hereby withdrawn.  
Claims 1-9, 11-18 and 20 are currently pending in this final office action. 

Response to Arguments
Applicant’s arguments (7/15/2021) with respect to rejection of claims 1-9, 11-18 and 20 under 35 USC 102 or 103 have been fully considered and are found persuasive.  Prior rejections have been withdrawn. 
Re rejection of claims under 35 USC 101, Applicant presents arguments as follows:
 The Office failed to indicate what activity is previously known to the  industry…step 2B…(pgs 10-11)
Response:  Examiner respectfully disagrees. Under step 2B, this analysis is a part of the analysis of additional elements.  Examiner referred applicant to arguments under a certain section of the document entitled “Claim Rejections – 35 USC 101” in which  additional elements were identified that merely were used as tools to perform the abstract idea.   Examiner has in prior actions and in the current action considered limitations of the claims individually and as a whole as required by 2019 guidance, having identified an abstract idea and determined the lack of practical application or significantly more than the abstract idea. 
 Claims improve existing retargeting technologies…recite new software functions and data structures that existing retargeting software technologies have not done before, which indicates an improvement in technology…aspects of the claimed invention improve existing retargeting systems by employing a specific data object that indicates scores for each user over a threshold in order to identify a list of users to receive content related to a web or other service, as opposed to an administrator or other entity that manually or statically retargets users.
 Response:   Examiner respectfully disagrees. The data object as indicated by applicant is recited in the claims as something that is generated and transmitted to select users.  A further description of it being an indicator is further provided.  This mere description and the transmission of it fails to indicate an improved technology, as again, it is merely being generated and transmitted.  No other functionality that is evident as a possible improvement to existing technology is evident.   
 …claim amendments mirror allowed parent case…
Response:   Examiner notes that each case is examined independently of other cases utilizing guidelines in effect at the time of examination. Examiner has evaluated the instant case following the guidance currently in place regarding analysis under 35 USC 101. 
 The claims integrate…practical application…in conjunction with a particular machine or manufacture 
Response:  Examiner respectfully disagrees.   The claims are merely applying the business method of performing activities associated with conversion rate of a user (an abstract idea) by using a predictive technology in a particular technological environment of the internet, communicating between servers, client devices and processors (generic computer components) and conventional network operations.  Further, the servers – a publication server that presents( serves) content (see specification, e.g. paras 12, 30) and a web server (hardware and software that responds to client requests and stores, process and delivers web pages to users) – are computers programmed to achieve this functionality.  There is no improvement to technology or a technical field evident here. Therefore, the claims are not indicative of a practical application.   





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly 
claiming the subject matter which the applicant regards as his invention.

Re claim 11:  the claim is rendered indefinite.  The last limitation recites, in part, “based on the data object, transmitting the generated object…”  This language reads as a data object different from the generated data object from the immediately preceding claim limitation.  It is not clear what is occurring in this step. Clarification of the language is required. 
   Similar arguments are applicable to the similar limitations in claims 11 and 20. 
   Dependent claims 2-9 and claims 12-18 are similarly rejected because they do not cure the deficiencies of claims 1 and 11, from which they respectively depend. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-9 are directed to a method; claims 11-18 to a system comprising processors; claim 20 to a non-transitory machine-readable medium, which are statutory categories of invention (Step 1: Yes).  

Claim 1 is considered representative of the claimed invention. 
   Claim 1 recites a computer-implemented method comprising:
    a) accessing, over a computer network and from a web server computing device, user information corresponding to users of a web service; 
    b) placing the user information as input into a predictive model; 
    c) using the predictive model, calculating a score for each of the users, wherein each of the scores at least partially indicate a predicted conversion rate for a respective user;
    d)  identifying select users of the web service based on the calculated score, the select users each having a score greater than a predetermined threshold;
     e) based on the score for each of the select users being greater than the predetermined threshold, generating, using one or more processors, a data object for the select users, the data object being a selectively transmitted data object
that is an indicator, to a publication server, that a respective user of the select users
has been chosen as one of the select users of the web service for having the score
greater than the predetermined threshold; and
     f) transmitting the generated data object to client devices operated by the select users.

Step 2A Prong 1  
    Under a broadest reasonable interpretation (BRI), the limitations (excluding the italicized language) correspond to certain methods of organizing human activity as the limitations recite marketing or sales activities – performing activities associated with converting users to become paying customers of a web service (abstract idea).  The activities of claim 1 incorporate mathematical concepts as the limitations describe calculating a score, which of itself is an abstract concept.    Further, after the score is calculated, an evaluation is performed that identifies users with scores over a threshold amount, which corresponds to mental processes that can be performed in the human mind, including evaluation (comparing score to a threshold) and judgment (determining if score greater than a threshold).  These concepts are incorporated into the recited abstract idea. Recitation of the processors, web service and client devices does not restrict the claim from reciting an abstract idea.  Thus claim 1 recites an abstract idea. (Step 2A-Prong 1: YES).
 
Step 2A Prong 2
   This judicial exception is not integrated into a practical application.  In particular, the claims recite the additional elements – computer network, web server, publication server web service, client devices, processors.  The computer network, publication and web servers, client devices and processors are recited at a high level of generality (see e.g. specification, paragraphs 13, 30, 31, 42 (publication server); 18, 23 (web server);  14, 15 (computer network), 15(client device), 23 (processor)) such that it amounts to no more than mere instructions to apply the exception using generic computer components. (see MPEP 2106.05(f))  The web service (see, e.g., specification, para 25) generally links the use of the judicial exception to a particular technological environment or field of use, where a web service is associated with the Internet. (MPEP 2106.05(h))  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).

Step 2B
   The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely recite computer devices used as tools to perform the abstract idea and a web service that generally links the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not provide significantly more than the abstract idea because they do not impose any meaningful limits on practicing the abstract idea. (Step 2B – No).    

   Similar arguments are extended to independent system claim 11 and non-transitory machine-readable medium claim 20. Hence the claims correspond to certain methods  of organizing human activity and are abstract in nature and rejected under similar grounds to claim 1.  
   Dependent claims 2-9 and claims 12-18 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to certain methods of organizing human activity and hence are abstract in nature for the reasons presented above.  For example, dependent claims 2 and 17 further describe calculated scores; claims 7 and 14 (the data object); claims 8, 9 and 18 (describing user information and accessing user information).  Dependent claims 3-6, 12, 13, 15 and 16 further describe activities around providing content to a user (bid request process, providing content, assessing user value with respect to content).     
     Claims 2, 3, 5, 8, 9, 12, 15, 17 and 18 recite an additional element – a web service. Claims 3, 7, 14 and 15 recite additional element – client devices.  Arguments presented as for claims 1 and 11 regarding these additional elements are applicable here also.  
    Claims 3-5, 7 and 13-16 recite an additional element - a publication server.  Arguments presented as for claims 1 and 11 regarding this additional element are applicable here also.  
    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application and for similar reasons do not recite significantly more than the abstract idea because they do not impose meaningful limits on practicing the abstract idea.
   Therefore, as shown above, these dependent claims – 2-9 and 12-18- do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.    
   Accordingly claims 1-9, 11-18 and 20 are not patent eligible under 35 USC 101. 
  
Conclusion
      The prior art made of record (in form PTO-892) and not relied upon is considered pertinent to applicant's disclosure. 
       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693